DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the text is blurred in figures 1-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The abstract of the disclosure is objected to because the reference characters need to be deleted.
Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1-15 are objected to because of the following informalities:  
The reference numbers in the claims need to be deleted.
In claims 1-4, “the odor-diffusing device” should be –the at least one odor-diffusing device--.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “ means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for generating an air flow” in claim 1, “device for generating an additional air flow” in claim 9, “a device for generating low-frequency sounds” and “a device for generating high-frequency sounds” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	Applicant’s specification has defined the terms as follows:
“device for generating an air flow” – element 32 of figures, 
“device for generating an additional air flow” – element 38 of figures,
“device for generating low-frequency sounds” – element 34’’ of figures (a type of speaker – page 14) 
“device for generating high-frequency sounds” – element 34 ‘ of figures (a type of speaker – page 14)

Applicant has not disclosed the structure of the “device for generating an air flow” or “device for generating an additional air flow”. The specification only refers to something in the figure; however, the figure element corresponding to the indicated number only shows a shape and does not show the structure that performs the function of generating air flow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 recite the limitation “characterized in that” in the claims. It is not clear what this is meant to encompass.
Claims 1 and 9 invoke 112(f). However, the structure of the “device for generating an air flow” in claim 1 and “device for generating an additional air flow” in claim 9 is not disclosed in Applicant’s specification and is thus unclear.
For the purposed of compact prosecution, Examiner is interpreting it the limitations as and device that can generate air flow.
Claims 2-15 inherit the deficiencies of claim 1 and are likewise rejected.
Claims 3, 5, 11, and 12 recite the term “it” in line 2. It is not clear what the pronoun refers to.
Claim 3 recites “including the odor-diffusing device and the device for generating an air flow” in lines 2-3. It is unclear if the recitation is a part of the “plurality of sensor devices” or in addition to the “plurality of sensory devices”.
Claim 5 recites “a plurality of odor-diffusing devices” in line 2. It is not clear if this is new instance or includes the “at least one odor-diffusing device” mentioned in claim 1.
Claim 6 recites the limitation “shared by all” in line 2. It is not clear what this limitations implies. Is this a structural connection or functional connection?
Claim 7 recites “is associated with” in line 2. It is not clear what this means.
Claim 8 recites the limitation “characterized in that comprises a device for generating an additional air flow” in line 2. It is not clear what this is supposed to be.
Claim 9 recites the limitation “is associated with a heat treatment device made to pass through the device” in lines 2-3. It is not clear if the heat treatment device is being actively claimed. 
Claim 10 recites the limitation "the sensory devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 has no transitional phrase and thus has no actual parts being claimed.
Claim 14 recites “at least one multisensory case” in lines 1-2. It is not clear how the immersive device is related to the at least one multisensory case.
Claim 15 recites “at least one device for generating an air flow” in line 3. It is not clear if this is a new instance or the same “a device for generating air flow” recited in line 3 of claim 1.
Claim 15 recites the limitation "the emission of sound and air" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0089370 (Daffer et al., hereinafter Daffer).
In regards to claim 1, Daffer discloses a folding hood for a personal therapy compartment (title and abstract). Of note are figures 1 and 2 and paragraphs 13-17 which shows the following components:
A multisensory case (10 – personal therapy compartment) comprising: 
at least one odor-diffusing device (element 11 – base assembly) comprising 
at least one odor-diffusing support (element 43 – steam generator);  and
a ventilator (element 38 – air blower), 
wherein the case further includes a device for generating an air flow (element 45-  fan), the odor-diffusing device (43) and the device for generating an air flow (45) being arranged one above the other.

In regards to claim 2-4, Daffer discloses the limitations of claim 1. In addition it can be seen in figure 2 that the device for generating air flow is arranged vertically above the odor diffusing device. Daffer also states the presence of a plurality of sensory devices (paragraph 14 – vibrators and heat lamps).
In regards to claim 12, Daffer discloses the limitations of claim 3. In addition, the base assembly has supports (supports 26 and hood 50), as shown in figure 2 which would be a support frame for the sensory devices of the case.
In regards to claim 13, Daffer discloses the limitations of claim 12. In addition, the vibrators and heat lamps described in paragraph 14 emerge and emit on a same face of the frame (attached to underside of hood).  
In regards to claim 14, the only suggested is the device of claim 1. Note that no parts are being actively claimed. Due to the 112 issues of the claim and Daffer meeting the limitations of the device of claim 1, Daffer meets the limitations of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0089370 (Daffer et al.) as applied to claim 1 above, and further in view of WO 2015/188211 A1 (Hofer).
 In regards to claim 5-8, Daffer discloses the limitations of claim 1. However, Daffer does not show that the case has a plurality of odor diffusing devices where each odor diffusing device comprises a dedicated ventilator.  Hofer discloses a multimedia seat assembly which is used in a 
Thus it would be obvious to one or ordinary skill in the art to modify the device of Daffer to have a plurality of odor-diffusing devices where each odor diffusing device has a dedicated ventilator as taught by Hofer in order to allows for immersion and more intense entertainment pleasure due to bilateral currents providing a more realistic experience than single air flow. 
Furthermore since claim 6 does not discloses how the device for generating air flow is shared by the odor diffusing devices, the device for generating air flow taught by Daffer would be considered as shared by all the odor diffusing devices because it is part of the same device.

In regards to claim 11, Daffer discloses the limitations of claim 1. However, Daffer does not show that the case comprises a light-generating device. In a related area, Hofer discloses an immersive device (page 1, lines 4-5, “4D-cinema”) comprising a screen (implicit; a screen is 
Thus it would be obvious to one or ordinary skill in the art to modify the device of Daffer to have a plurality of odor-diffusing devices where each odor diffusing device has a dedicated ventilator as taught by Hofer in order to allows for immersion and more intense entertainment pleasure. 
In regards to claim 15, Daffer discloses the limitations of claim 14. However, Daffer does not state the presence of a screen. Hofer discloses an immersive device (page 1, lines 4-5, “4D-cinema”) comprising a screen (implicit; a screen is present in a 4D cinema) and at least two multi-sensory chambers (figure 15 shows a chamber 7 which is incorporated on each side of the seat of figure 1; see pages 7-8 of translation; the chamber consists of the armrest and the lateral portions of the seat comprising the loud-speakers on each side of the backrest of the seat, and the complete seat can also be considered to be a form of chamber), each multi-sensory chamber comprising at least one device for generating an air flow (pages 7-8 of translation) and a sound-
Thus it would be obvious to one or ordinary skill in the art to modify the device of Daffer to have a multiple multisensory cases a screen, a sound generating device, and a control device that manages sound emission and air emissions as taught by Hofer in order to allows for immersion and more intense entertainment pleasure.
 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0089370 (Daffer et al.).
In regards to claim 8, Daffer discloses the limitations of claim 1 but does not state the presence of a device for generating an additional air flow. This appears to be a duplication of parts. A mere duplication of parts has no patentable significance unless a new or unexpected result is produced (see MPEP 2144.04)

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 9, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the device for generating additional air flow is associated with a heat treatment device that passes through the device for generating an additional air flow.
In regards to claim 10, the prior art of record does not teach or suggest a device as claimed by Applicant, where a device for generating low-frequency sounds is arranged below the device for generating an additional air flow which is arranged below a device for generating high-frequency sounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791